 

EXHIBIT 10.4

 

[gxfx2mmghtgy000001.jpg]

 

 

September 30, 2019

 

 

FuelCell Energy, Inc.

3 Great Pasture Road

Danbury, CT 06810

Attention: Chief Financial Officer and Legal Department

 

 

Re:

Payoff of Loan and Security Agreement

 

 

Reference is hereby made to that certain Loan and Security Agreement (as amended
from time to time, the “Loan Agreement”), entered into and effective as of April
14, 2016, by and among FuelCell Energy, Inc., a Delaware corporation, and each
of its Qualified Subsidiaries(collectively referred to as the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto (collectively referred to as the “Lender”) and Hercules Capital,
Inc., in its capacity as administrative agent and collateral agent for itself
and the Lender (in such capacity, the “Agent”).  Capitalized terms used herein,
but not otherwise defined, shall have the meaning set forth in the Loan
Agreement.

 

We have been advised that the Borrower intends to pay off all of its
indebtedness to the Lender, including principal, accrued and unpaid interest,
fees, costs and expenses (collectively, the “Obligations”) payable under the
Loan Agreement.  This letter (the “Payoff Letter”) will confirm that, upon
receipt by the Lender of the Payoff Amount (together with any applicable Per
Diem Amount; both as defined below) from or on behalf of the Borrower, all of
the Obligations shall be paid in full.

 

Payoff Amount; Wiring Instructions.  The “Payoff Amount” is U.S. $835,178.00
through and until 5:00 p.m. Eastern time on September 30, 2019 (the “Payoff
Date”).  If Lender does not receive funds in an amount sufficient to repay the
Payoff Amount in full by 5:00 p.m. Eastern time on the Payoff Date, additional
interest and fees shall accrue and be payable in the amount of U.S. $144.44 per
day (the “Per Diem Amount”) until the Payoff Amount is paid in full. The Payoff
Amount must be received, in immediately available funds, by 5:00 p.m. Eastern
time on the Payoff Date in order for the Borrower to avoid the accrual of the
Per Diem Amount.  The Payoff Amount and Per Diem Amount quoted herein are
effective through October 31, 2019.

 

The Payoff Amount (together with any applicable Per Diem Amount) should be paid
by or on behalf of the Borrower by wire transfer in accordance with the
following instructions:

 

 

Bank Name:

Wells Fargo Bank, N.A.

Address:

PO Box 63020

 

San Francisco, CA 94163

ABA#:

 

Account Name:

Hercules Funding II LLC

Account #:

 

Contact:

Peter Gaunt (650) 600-5426

 

{Fuelcell Energy Payoff Letter}

--------------------------------------------------------------------------------

 

 

 

Termination of Obligations. Upon the acceptance of this Payoff Letter by the
Borrower as evidenced by their countersignature hereto and Lender’s receipt of
the Payoff Amount (together with any applicable Per Diem Amount), the Lender’s
commitments to extend further credit to the Borrower under the Loan Agreement
shall terminate, all obligations, covenants, debts and liabilities of the
Borrower under the Loan Agreement shall be satisfied and discharged in full, and
the Loan Agreement and all other documents entered into in connection with the
Loan Agreement shall be terminated, all liens or security interests granted to
secure the obligations under the Loan Agreement shall automatically terminate
and all guaranties of the obligations under the Loan Agreement shall
automatically terminate.  Notwithstanding the foregoing, provisions set forth in
Sections 6.3, 11.14 and 11.17 of the Loan Agreement shall survive the
termination of the Loan Agreement.

 

Lender’s Agreements.  Upon the Lender’s receipt of the Payoff Amount (together
with any applicable Per Diem Amount):

 

(a)The undersigned hereby agrees that upon the payment in full of the Payoff
Amount, this Payoff Letter shall be deemed to be an authorization for the
Borrower or any agent or other designee of the Borrower (i) to file UCC-3
financing statement terminations with respect to each financing statement filed
against the Borrower and its Subsidiaries for the benefit of the Lender, and
(ii) to deliver a copy of this letter or any other termination or release
contemplated hereby to any insurance company, insurance broker, bank, landlord,
tenant, warehouseman or other Person to evidence (and/or reflect on public
record) the termination and release of all security interests, pledges, liens,
assignments or other encumbrances which the Borrower or any guarantor or other
obligor has granted to the Lender to secure the Obligations, and thereafter any
contract, agreement, mortgage, commitment to deliver insurance certificates and
proceeds and the like executed by any such party in favor of the Lender in
connection with the transactions contemplated by the Loan Agreement shall be
automatically terminated, without further action of or consent by the Lender.

 

(b)Lender will immediately return to Borrower for the benefit of the Borrower
and its Subsidiaries all of the collateral it has in its possession including,
without limitation all promissory notes, certificates representing the
Collateral, any transfers therefore and any other instruments.

 

(c)Lender shall execute and deliver the Termination of Control Agreement
attached hereto as Schedule A for each agreement by which Lender obtained
control of a deposit account and / or a securities account to terminate its
control over such deposit and / or securities account.

 

(d)Lender shall execute and deliver the Confirmation of Receipt of Full Payment
of the Payoff Amount attached hereto as Schedule B.

 

The Lender further agrees that, at any time and from time to time following its
receipt of the Payoff Amount, it will promptly execute and deliver such other
termination statements or other agreements and instruments in form and substance
reasonably satisfactory to the Borrower and take such other actions as the
Borrower or its counsel may reasonably request to evidence, effect or reflect on
public record the release of the security interests, pledges, liens and other
encumbrances granted to the Lender pursuant to the Loan Agreement or any other
agreement executed and/or delivered in connection therewith.

 

Release.  For and in consideration of the agreements of the Lender contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Borrower hereby forever
releases and discharges the Lender, each of its respective officers, directors,
employees, agents, affiliates, representatives, successors and assigns
(collectively, the “Released Parties”) from any and all claims, causes of
actions, damages and liabilities of any nature whatsoever,

{Fuelcell Energy Payoff Letter}

- 2 -

 

 

--------------------------------------------------------------------------------

 

known or unknown, which the Borrower ever had, now has or might hereafter have
against one or more of the Released Parties which relates, directly or
indirectly, to the Loan Documents or the transactions relating thereto, to the
extent that any such claim, cause of action, damage or liability shall be based
in whole or in part upon facts, circumstances, actions or events existing on or
prior to the Payoff Date.  

 

Counterparts; Facsimile Delivery.  Lender hereby requests that the Borrower
acknowledges its receipt and acceptance of and agreement to the terms and
conditions set forth in this Payoff Letter by signing a copy of it in the
appropriate space indicated below and returning it to the Lender.  This Payoff
Letter may be signed by the parties hereto in several counterparts.  Delivery of
a photocopy or facsimile of an executed counterpart of this Payoff Letter shall
be effective as delivery of a manually executed original counterpart of this
Payoff Letter.

 

Governing Law.  The validity, construction and effect of this Payoff Letter
shall be governed by the laws of the State of California (without giving effect
to principles of conflicts of law).

 

 

 

Very truly yours,

 

 

HERCULES CAPITAL, INC.

 

 

 

 

By:

/s/ Jennifer Choe

Name:

Jennifer Choe

Title:

Assistant General Counsel

 

 

 

 

HERCULES FUNDING II, LLC

 

 

 

 

By:

/s/ Jennifer Choe

Name:

Jennifer Choe

Title:

Assistant General Counsel

 

 

 

 



{Fuelcell Energy Payoff Letter}

- 3 -

 

 

--------------------------------------------------------------------------------

 

ACCEPTED AND AGREED:

 

 

FUELCELL ENERGY, INC.

 

 

 

 

By:

/s/ Michael S. Bishop

Name:

Michael S. Bishop

Title:

Executive Vice President, Chief Financial Officer

 

 

 

 

VERSA POWER SYSTEMS, INC.

 

 

 

 

By:

/s/ Michael S. Bishop

Name:

Michael S. Bishop

Title:

Executive Vice President, Chief Financial Officer, FuelCell Energy, Inc.

 

 

 

 

 

 

VERSA POWER SYSTEMS LTD.

 

 

 

 

By:

/s/ Michael S. Bishop

Name:

Michael S. Bishop

Title:

Executive Vice President, Chief Financial Officer, FuelCell Energy, Inc.

 

 

 

 

 

 

 

400 Hamilton Avenue

Suite 310

Palo Alto, CA  94301

 

650.289.3060

650.473.9194

www.HerculesTech.com

 

 

{Fuelcell Energy Payoff Letter}

--------------------------------------------------------------------------------

 

Schedule B

 

[gxfx2mmghtgy000002.jpg]

 

 

 

 

 

CONFIRMATION OF RECEIPT OF FULL PAYMENT

OF THE PAYOFF AMOUNT

 

 

 

By its signature below, the undersigned hereby confirms its receipt of full
payment of the Payoff Amount on the Payoff Date and releases its security
interest in all of the Collateral as provided in our Payoff Letter dated as of
September 30, 2019 (the “Payoff Letter”) to FuelCell Energy, Inc.  All terms
used herein and not defined shall have the meaning attributed to them in the
Payoff Letter.

 

 

 

 

HERCULES CAPITAL, INC.

 

 

 

 

By:

/s/ Jennifer Choe

Name:

Jennifer Choe

Title:

Assistant General Counsel

 

 

 

 

 

 

 

 

 

400 Hamilton Avenue

Suite 310

Palo Alto, CA  94301

 

650.289.3060

650.473.9194

www.HerculesTech.com

{Fuelcell Energy Payoff Letter}